DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/395,581 filed on 04/26/2019 is presented for examination. Claims 1-3 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0280488) in view of Van Lammeren et al. (US 2013/0314049). 
With respect to claim 1, Tang et al. (hereinafter, Tang) discloses a battery management system (See Figures 1 and 2) using temperature information (See Figures 1 and 2’ para. # 0058), comprising: at least connected in a 1:1 manner to at least one battery cell of a battery pack to be charged or discharged and each configured to sense temperature of one of the at least one battery cell (Para. # 0054); at least one switch connected to the at least one battery cell in the 1:1 manner and configured to be turned on or off (Fig. 1, switches Q1-Q4) output from a controller to perform a battery cell balancing function to reduce imbalance between states of charge of the at least one battery cell and maintain voltage uniformity (Para. # 0031-0034); and the controller (Fig. 1, 118) configured to collect temperature information of the at least one battery cell sensed by the at least one temperature sensor at predetermined time intervals (Para. # 0075), so as to allow the each of the at least one switch to perform the cell balancing function without being overheated based on a temperature difference/frequency (Para. # 0075/0076) table prepared in advance to prevent overheating according to the difference between a collected temperature of a corresponding one of the at least one battery cell and a reference temperature when the collected temperature of the corresponding one of the at least one battery cell is greater than or equal to the reference temperature (Fig. 5, table of balance and used parameters, such as current, voltage and temperature) one switch corresponding to the corresponding one of the at least one battery cell (118), and output signal corresponding to the each of the at least one switch by increasing the output frequency output immediately before the output of the based on a temperature difference/duty ratio table prepared in advance to prevent overheating according to the difference between the collected temperature of the corresponding one of the at least one battery cell and the reference temperature when the temperature of the corresponding one of the at least one battery cell collected after outputting the signal (Para. # 0083 and 0072).

    PNG
    media_image1.png
    651
    601
    media_image1.png
    Greyscale


TANG, however, does not expressly disclose a temperature sensor and pulse frequency. Van Lammeren discloses, on the other hand, battery balance and a temperature sensor/detector and pulse frequency (see Para. # 0008, 0009, 0023 and 0025: temperature of the cell or battery is determined based upon the detected frequency of each cell). 
TANG and Van Lammeren are analogous art because they are from the same field of endeavor namely multi-cell balance and battery cell temperature detection. 
 it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a temperature detection sensor based upon detected intercept frequency for the cell, for the benefit of providing an output that can be used in controlling operation of the battery cells in view of the teachings of Van Lammeren (Hereinafter Van) to the battery balancing of Tang.
With respect to claim 2, the combined references of Tang and Van discloses the battery management system using temperature information as described above, wherein Van discloses the controller sets variably, as the reference temperature, a battery cell average temperature calculated by collecting temperature information of the at least one battery cell sensed by the at least one temperature sensor at predetermined time intervals (Para. # 0005 and 0009). 
With respect to claim 3, the combined references of Tang and Van discloses the battery management system using temperature information as described above, wherein Van discloses wherein, when temperature of the corresponding one of the at least one battery cell collected after outputting the PWM signal by adjusting the on/off duty ratio of the PWM signal is less than the reference temperature, the controller outputs the PWM signal corresponding to the each of the at least one switch by adjusting the on/off duty ratio of the PWM signal to that of the previous PWM signal output immediately before the output of the PWM signal and controls an alarm unit to output an alarm indicating overheating of the each of the at least one switch when the temperature of the corresponding one of the at least one battery cell collected (Para. # 0037, 0039: temperature detection for different frequencies; 0041).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YALKEW FANTU/Primary Examiner, Art Unit 2859